Case 5:16-cv-03260-BLF Document 452-13 Filed 02/15/19 Page 1 of 2
Air traffic control: Inside one of world's busiest centres - BBC News        Page 1 of 5
            Case 5:16-cv-03260-BLF Document 452-13 Filed 02/15/19 Page 2 of 2




    Home     News     Sport     Weather   Shop   Reel    Travel   Capital     Culture   Future   Sounds




    Home     Video      World      US & Canada      UK      Business        Tech    Science

    World    Africa    Asia      Australia   Europe      Latin America       Middle East




    Air traffic control: Inside one of
    world's busiest centres
    Airline pilots are easily recognisable people, doing what many regard as a glamorous job.

    But the air traffic controller is a less well known figure.

    Their job is very technical, and very stressful.

    The BBC's Ben Lowings has been watching controllers at work inside one of the world's
    busiest operations centres in the Netherlands.




https://www.bbc.com/news/av/world-europe-19992234/air-traffic-control-inside-one-of-w...           2/13/2019
